Title: From Thomas Jefferson to James Madison, 28 June 1791
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia June 28. 1791.

Yours of the 23d. has been duly recieved. The parcel from the taylor will probably come safely by the stage. With respect to the edition of Hamilton More’s book I took pains to satisfy myself of the best edition when I was in a better situation than I now am to do it with success. The result was that the 6th. edn. was the last published under the examination of the author, and that the subsequent editions, in order to cheapen them, had been so carelessly supervised as to be full of typographical errors in the tables. I therefore prefer waiting till I can get the 6th. I learned further that after the 6th. edn. the author abandoned all attention to the work himself. I inclose you the pamphlet on the bank, and must trouble you to procure a pamphlet for me which is only in a private hand in N. York. This is a Description of the Genisee country, but more particularly of Mr. Morris’s purchase of Goreham and Phelps, in 4to. with a map. It was printed in London under the agency of W. T. Franklin to captivate purchasers. There is no name to it. Colo. Smith brought in 6. copies. If one of them can be drawn from him I should be very glad of it.—Will you also be so good as to ask of him whether he can give me any information of the progress of the map of S. America, which he, at my request, put into the hands of an engraver. The French proceedings against our tobo. and ships are very eccentric and unwise. With respect to the former however, which you consider as a commencement of hostilities against the British navigation act, it is only a continuation of the decision of the council of Berni, since which the importation of tobo. into France in any but American or French bottoms has been prohibited. The Spanish as well as English proceedings against our commerce are also serious.—Nobody doubts here who is the author of Publicola, any more than of Davila. He is very indecently attacked in Brown’s and Bache’s papers.—From my European letters I am inclined to think peace will take place between the Porte and Russia. The article which separates them is so minute that it will probably be got over, and  the war is so unpopular in England that the ministers will probably make that an excuse to the K. of Prussia for not going all lengths with him. His only object is Thorn and Dantzic, and he has secretly intimated at Petersbg. that if he could be accomodated with this he would not be tenacious against their keeping Oczakoff. This has leaked out, and is working duly in Poland.—I think the President will contrive to be on the road out of the reach of ceremony till after the 4th. of July. Adieu my dear Sir, Yours’ affectionately,

Th: Jefferson

